Citation Nr: 0303567	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma and sinusitis, to include as due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from July 1944 to December 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's current asthma and sinusitis are related to 
service.


CONCLUSION OF LAW

Asthma and sinusitis were incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the August 
2002 rating decision and the July 2002 statement of the case, 
and in several letters from the RO.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as noted in correspondence dated in January 2003, for 
example.  Further, the Board finds that the RO met its duty 
to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's service personnel records and 
private medical records.  The veteran also provided written 
statements for the record, and provided testimony at a 
February 2002 hearing on his appeal.

The Board observes that the veteran's original claims file is 
missing and had to be reconstructed for his pending appeal.  
Further, his service medical records were unable to be 
located as a part of the reconstruction, despite several RO 
attempts to procure them.  As noted, VA has a duty to assist 
the veteran in developing the facts of a claim and to notify 
the veteran of the evidence necessary to substantiate a 
claim.  These obligations are heightened when service records 
have either been lost or destroyed when in VA's possession.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a veteran's claim rests in part on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's service records, and concludes that 
the RO's search for the veteran's original claims file, as 
well as its attempts to obtain or reconstruct the service 
medical records, was thorough, and it is unlikely that any 
further attempts would be more successful in this regard.

The Board also notes that VA's duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 
1 Vet. App. 121 (1991).  Further, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, however, the Board notes that the claims file contains 
private medical reports which document diagnoses of the 
veteran's claimed disorders.  Therefore, the Board finds that 
a VA medical examination is not necessary at this time.
Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is again noted that the original claims folder was 
apparently lost in this case, and that it has been somewhat 
rebuilt by the RO.  It appears that some of the original 
documents relating to the veteran's claim were contained in 
the missing original folder; the Board finds that the 
reconstructed claims folder, however, contains documents that 
provide a basis on which to decide this claim.  Further, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule, especially in light of the 
veteran's missing service medical records.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The veteran asserts that he had no respiratory problems prior 
to entering active service, that his problems only developed 
during service, that his problems still existed at the time 
of his discharge, and that he still has respiratory problems 
today.  (The veteran also raised the possibility that his 
respiratory problems developed as the result of exposure to 
ionizing radiation during active service.  However, as the 
Board is able to favorably address this claim under the 
principles of direct service connection, it will not include 
a discussion in this decision pertaining to service 
connection under that theory of entitlement.)

The Board observes that there are no service medical records 
available to document the status of the veteran's respiratory 
health before and during his active service, as well as at 
the time of his discharge.  As previously noted, however, 
this problem is likely attributable to VA.  Accordingly, the 
Board has assigned substantial weight and probative value to 
the veteran's several written statements on the matter, as 
well as to the testimony provided by the veteran and his 
wife.  Furthermore, the Board specifically notes the absence 
of evidence that contradicts the veteran's assertions.

The veteran maintains that he had no respiratory problems 
prior to his active service.  He indicated that he only 
developed these problems while in service, and that the 
problems became so severe that he was eventually hospitalized 
for a month prior to his discharge.  In support of this 
occurrence, the veteran provided copies of several letters 
that he wrote to his parents during this hospitalization, 
dated in August and September of 1946.  In these letters, the 
veteran described a "cold," consisting of symptoms 
including a fever, sore throat, cough and congested nasal 
passages.  He stated that he was given penicillin shots 
approximately every three hours, for a total of 88 shots 
before the service physician decided to stop them.  He  
reported that several of his service buddies had been treated 
for similar symptoms and then released, but that he  remained 
hospitalized, and that the service physician told him that he 
was unsure as to exactly what the veteran had, as his 
condition remained unresponsive to treatment.  By mid-
September 1946, the veteran wrote that he had been discharged 
from the hospital, after being told that the physicians did 
not know what was wrong with him, and that there was no point 
in him remaining there.  In his last letter, the veteran 
indicated that his "cold" seemed to be getting worse again.  
The veteran's Form DD-214 states that he was discharged from 
service approximately three months later, and the veteran has 
stated that he still had respiratory problems at the time he 
left service.

There are no medical records in the claims file documenting 
treatment for various  respiratory problems until 
approximately October 1967.  The veteran did, however, 
identify several physicians who treated him after service, 
but noted that he was unable to now obtain any medical 
records for his pending April 2000 service connection claim, 
given that the relevant facilities were either no longer in 
operation, or that his records had been destroyed, given the 
time frame between treatment and his claim.  The Board notes 
that the veteran has consistently reported the existence of 
his respiratory problems since service.  His statements are 
further bolstered by the fact that his wife testified that he 
has had regular respiratory problems at least since the time 
she met him in 1950 (around three years after the veteran 
left active service).

A June 2000 note from one of the veteran's current treating 
physicians, G.L.L., D.O., includes a diagnosis of asthma.  
March and April 1999 billing records note a diagnosis of 
sinusitis.  A July 1996 billing record reports current 
diagnoses of both asthma and sinusitis.  Other similar 
records report both of these diagnoses.  The Board notes that 
in a May 2001 filing, the veteran indicated his desire for 
these two particular conditions to be evaluated under VA's 
requirements for direct service connection.  

In consideration of the aforementioned evidence and of the 
circumstances regarding the hindrance of development of the 
record in this case, the Board finds that the award of direct 
service connection for the veteran's current asthma and 
sinusitis is warranted in this appeal.  The Board finds that 
the evidence presented by the veteran in this case is 
credible, and indeed somewhat dispositive, as there is little 
to no contradictory evidence of record here.  Accordingly, 
the Board finds that VA's requirements for direct service 
connection for asthma and sinusitis have been met.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence certainly does not preponderate against 
the claim, and in recognition of the aforementioned guiding 
principles and with application of the benefit of the doubt 
rule, the Board finds that the veteran's claim should 
prevail.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to direct service connection for asthma and 
sinusitis is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

